By the Court.

This mode of calling for testimony out of the defendant’s mouth, established by an act of assembly, may properly be likened to the examination of the party on interrogatories. There is a case in Ambler which supports the defendant’s position. The plaintiffs, in their examination, admitted the receipt of a parcel of sattins from the defendant, and in the same sentence one of them swore he had paid the defendant for them. The master refused to charge the plaintiffs with them. The defendant took the general exception and insisted that the plaintiffs *205ought to have proven the avoidance, as they had confessed the receipt. But the chancellor overruled the objection. Kilpatrick & Thrupp vs. Love. Ambler, 589.
In the case before this court there is a greater necessity of extending this rule ; for the fact that the goods were shipped at the instance and request of the plaintiffs, if it be proven that they were charged to them as purchasers, in the invoice accompanying them, will, perhaps, easily be presumed by the jury, as the fact of their not being ordered by them is a negative fact, which is incapable of any other proof, than the one which accompanies the admission.
The case in Ambler is not a solitary one ; the last editor refers in the margin to that of Talbot and Rutledge, in which the same decision was made.
Motion overruled.